UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 OR ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-53830 LENCO MOBILE INC. (Exact name of registrant as specified in its charter) Delaware 75-3111137 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 345 Chapala Street, Santa Barbara, California (Address of principal executive offices) (Zip Code) (805) 308-9199 (Issuer’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of theSecurities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes¨No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes¨Nox As of May 10, 2010,65,049,084 shares of Lenco Mobile Inc.’s common stock were outstanding. Lenco Mobile Inc. Quarterly Report on Form 10-Q For the Quarterly Period Ended March 31, 2010 TABLE OF CONTENTS Page EXPLANATORY NOTE 3 SPECIAL NOTE ABOUT FORWARD-LOOKING STATEMENTS 3 PART I – FINANCIAL INFORMATION 4 Item 1. Financial Statements. 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 22 Item 3. Quantitative and Qualitative Disclosure About Market Risk. 27 Item 4. Controls and Procedures. 27 PART II – OTHER INFORMATION 28 Item 1. Legal Proceedings. 28 Item 1A. Risk Factors. 28 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 29 Item 3. Defaults Upon Senior Securities. 29 Item 4. Other Information. 30 Item 5. Exhibits. 30 SIGNATURES 31 EXHIBIT INDEX 32 2 Explanatory Note In this registration statement, unless the context indicates otherwise, the terms “Lenco Mobile,” “Company,” “we,” “us” and “our” refer to Lenco Mobile Inc., a Delaware corporation, and its subsidiaries. Special Note about Forward-Looking Statements Certain statements in this report are “forward-looking statements.” Forward-looking statements reflect current views about future events and financial performance based on certain assumptions. They include opinions, forecasts, intentions, plans, goals, projections, guidance, expectations, beliefs or other statements that are not statements of historical fact. Words such as “may,” “will,” “should,” “could,” “would,” “expects,” “plans,” “believes,” “anticipates,” “intends,” “estimates,” “approximates,” “predicts,” or “projects,” or the negative or other variation of such words, and similar expressions may identify a statement as a forward-looking statement. Any statements that refer to projections of our future financial performance, our anticipated growth and trends in our business, our goals, strategies, focus and plans, and other characterizations of future events or circumstances, including statements expressing general optimism about future operating results and the development of our products, are forward-looking statements. Forward-looking statements in this report may include statements about: · our ability to control operating costs and fully implement our current business plan; · our ability to obtain future financing or funds when needed; · our ability to successfully launch our mobile phone services with new Wireless Carrier customers; · the timing and ability of Wireless Carriers to invest in and roll out their next generation mobile networks; · our ability to respond to new developments in technology and new applications of existing technology before our competitors; · risks associated with acquisitions, business combinations, strategic partnerships, divestures, and other significant transactions which may involve additional uncertainties; · financial risk due to fluctuations in foreign currencies against the U.S. Dollar. The forward-looking statements in this report speak only as of the date hereof and caution should be taken not to place undue reliance on any such forward-looking statements. Forward-looking statements are subject to certain events, risks and uncertainties that may be outside of our control. When considering forward-looking statements, you should carefully review the risks, uncertainties and other cautionary statements in this report as they identify certain important factors that could cause actual results to differ materially from those expressed in or implied by the forward-looking statements. These factors include, among others, the risks described under Item 1A and elsewhere in this report. Information regarding market and industry statistics contained in this report is included based on information available to us which we believe is accurate. We have not reviewed or included data from all available sources, and cannot assure stockholders of the accuracy or completeness of the data included in this report. Forecasts and other forward-looking information obtained from these sources are subject to the same qualifications and the additional uncertainties accompanying any estimates of future market size, revenue and market acceptance of products and services. 3 PART I—FINANCIAL INFORMATION Item1. Financial Statements. Lenco Mobile Inc. and its subsidiaries Consolidated Balance Sheets As of March 31, 2010 December 31, 2009 (unaudited) (audited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net Debt issuance costs, net Original issue discount, net Notes receivable, current portion Other current assets Total current assets Property and equipment, net Other noncurrent assets: Intangible assets - goodwill Intangible assets - other, net Other noncurrent assets Total other noncurrent assets Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable and accrued expenses $ $ Current maturities of debt Debt discount ) ) Accrued interest on debt Current contingent consideration liability Income taxes payable (receivable) ) Total current liabilities Debt, net of current maturities Warrant put liability Contingent consideration liability, net of current portion - Total liabilities Shareholders' equity: Preferred Stock , 1,000,000 shares authorized, $.001 par value,0 shares issued and outstanding at both March 31, 2010 andDecember 31, 2009 - - Common stock, 251,000,000 shares authorized, $.001 par value, 65,049,084 shares issued and outstanding at both March 31, 2010 and December 31, 2009 Additional paid in capital Other comprehensive income Retained earnings (loss) ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 4 Lenco Mobile Inc. and its subsidiaries Consolidated Statements of Operations Three Months Ended March 31, (unaudited) (unaudited) Revenue $ $ Cost of sales Gross profit Operating expense: Sales and marketing General and administrative Research and development Depreciation and amortization Total operating expense Income (loss) from operations ) Other income (expense): Interest income (expense), net ) ) Other income (expense), net 0 Total other income (expense) ) Income (loss) before income taxes ) Income tax expense ) Net loss $ ) $ ) Net loss per share $ ) $ ) Weighted average shares outstanding Statements of Comprehensive Income Three Months Ended March 31, Net loss $ ) $ ) Foreign currency translation adjustment ) Total comprehensive loss $ ) $ ) The accompanying notes are an integral part of these condensed consolidated financial statements. 5 Lenco Mobile Inc. and its subsidiaries Consolidated Statements of Cash Flows Three Months Ended March 31, (unaudited) (unaudited) Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net income to net cash provided by operating activities: Depreciation, amortization and other Amortization of debt discounts - Changes in assets and liabilities: Accounts receivable ) ) Other current and non-current assets Accounts payable, accrued expenses, and other current liabilities Income taxes receivable ) Net cash provided by operating activities Cash flows from investing activities: Purchase of property and equipment ) ) Purchases and expenditures for intangible assets ) ) Net cash used in investing activities ) ) Cash flows from (used in) financing activities: Payment of debt ) ) Proceeds from issuance of debt - Net cash provided by (used in) financing activities ) Effect of exchange rate changes on cash and cash equivalents Net change in cash Cash, beginning of period Cash, end of period $ $ Supplemental disclosure of cash flow information: Cash paid for income taxes $ $ Cash received in interest $ $ Cash paid for interest $ $ Supplemental disclosure of non-cash financing activities: Common stock issued for acquisition of Superfly assets $
